Citation Nr: 0210291	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  97-35 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
September 1973.  The record shows that he also served in the 
U.S. Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Houston, Texas.

In August 1999, the Board remanded the case for scheduling of 
a travel board hearing, which was held before the undersigned 
in December 1999.  In February 2000, the Board remanded the 
case for additional development.


FINDING OF FACT

The veteran has current diagnoses of PTSD that are based on 
stressors verified to have occurred during his service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§  1110, 5107(b) 
(West Supp. 2002); 38 C.F.R. § 3.304(f) (1994); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

i.  VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
contains extensive provisions potentially affecting the 
adjudication of claims pending before VA as of that date.  
The new law revises the former section 5107(a) of Title 38, 
United States Code to eliminate the requirement that a 
claimant come forward with evidence to establish a "well-
grounded" claim before the Secretary is obligated to assist 
the claimant in developing the claim.  The statute 
significantly heightens VA's duties to assist the claimant in 
development of evidence, and to provide notices, pertinent to 
the claim.  New regulations have been promulgated 
implementing the statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

Because the Board is granting service connection for the 
claimed disability, further assistance is not needed to 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2).

ii.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The provisions of 38 C.F.R. § 3.304(f) govern service 
connection for PTSD, which is founded on a diagnosis 
referring to one or more stressors (stressful experiences) 
verified to have occurred during service.  This regulation 
was revised effective March 7, 1997.  See 64 Fed. Reg. 32, 
807 (June 18, 1999).  The veteran's claim was filed in April 
1995.  Thus, to the extent that either version of the 
regulation is more favorable to the claim on any question 
than is the other, that version will be applied.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, then, unless Congress has provided otherwise, the 
version most favorable to the appellant will apply); Cohen v. 
Brown, 
10 Vet. App. 128, 139 (1997).

Under the former version of the regulation, in effect prior 
to March 7, 1997, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that a claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.

Under the current (revised) version of 38 C.F.R. § 3.304(f), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.

Under both versions of 38 C.F.R. § 3.304(f), if the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, then in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

The record in this case shows that currently, the veteran has 
a diagnosis of PTSD.  A VA mental disorders examination 
conducted in October 1995 produced a diagnosis of "[p]ost-
traumatic stress disorder related to his experiences in 
Vietnam."  An examination conducted for VA by a private 
provider in December 2000 produced a diagnosis of 
"posttraumatic stress disorder, chronic."

The Board finds that both the diagnoses rendered during these 
examinations constitute "clear " - - that is, 
"unequivocal," see Cohen, 10 Vet. App. at 139 - - diagnoses 
of PTSD.  See 38 C.F.R. §§ 3.304, 4.125 (1994).  Thus, under 
the former version of the regulation governing proof of 
claims of entitlement to service connection for PTSD, there 
is sufficient proof of the diagnosis.  Id.  The Board notes 
that the diagnosis given during the VA examination of 
December 2000 conforms to the DSM-IV diagnostic standard for 
PTSD and thus satisfies the current version of section 
3.304(f) as well.  See 38 C.F.R. § 3.304(f) (2001).

Two issues must be resolved on this appeal.  The first is 
whether there is credible supporting evidence of the combat-
related stressors that have been alleged by the veteran or 
whether the evidence demonstrates that he participated in 
combat to which the alleged stressor is connected, in which 
case credible supporting evidence is unnecessary.  38 C.F.R. 
§ 3.304(f).  The second is whether the record shows that the 
veteran has a PTSD diagnosis the provider thereof has based 
on a stressor considered to be verified.

The question whether an alleged stressor has been verified is 
one of fact to be resolved by VA adjudicators alone.  Wilson 
v. Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 
Vet. App. 190 (1991).  The determination is to be made with 
reference to the "places, types and circumstances" of a 
veteran's service.  38 C.F.R. § 3.303(a).

His service personnel records show that the veteran served in 
the U.S. Army in Vietnam during two tours of duty, the first 
from July 15, 1969 to July 12, 1970 and the second from 
December 7, 1970 to December 6, 1971.  His unit during the 
first tour of duty is documented as the 3rd Battalion of the 
319th Field Artillery and during the second, as Battery A of 
the 2nd Battalion of the 319th Field Artillery.  These records 
also show that the veteran's military occupation specialty 
(MOS) was wheel vehicle mechanic during the first tour of 
duty and wheel track mechanic during the second.  The service 
personnel records reflect that the veteran was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal (with overseas service bars 
and service command stripes).

The veteran has described certain stressors that he has said 
he experienced during his service in Vietnam.  His accounts 
have included assertions that during his first tour of duty, 
he experienced mortar and rocket attacks by the enemy each 
night; that he witnessed the killing of a Major K. when a 
helicopter blade decapitated him in Quang Tri; that a friend 
of his, F.J., had been killed; and that at Camp Evans, he saw 
the remains of many U.S. soldiers being returned in body 
bags.

In considering whether any of these alleged stressors has 
been verified, the Board notes that neither his MOS's nor his 
awards are conclusive evidence that the veteran had combat 
service.  However, the VA General Counsel has emphasized that 
a determination that a veteran engaged in combat with the 
enemy need not be based on military citations or other 
particular type or types of evidence but rather, may be 
supported by any evidence probative of that fact.  The VA 
General Counsel has held that to be considered to have 
engaged in combat with the enemy for purposes of section 
1154(b), a veteran must have participated directly in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999), 65 Fed. Reg. 6257 (October 18, 1999); see 
38 U.S.C.A. § 7104(c) (West 1991) (opinions of the VA General 
Counsel are binding on the Board).  The General Counsel 
confirmed that the rule requiring that a claimant be given 
the benefit of the doubt on any issue material to a 
determination of a claim when the evidence on that issue is 
in relative equipoise, see 38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 3.102, applies to the issue whether a veteran engaged in 
combat with the enemy.  Id.

In this case, information received from the Department of the 
Army, U.S. Armed Services Center for Unit Records Research 
USASCRUR) indicates that during October 1970 to December 
1970, the 3rd Battalion of the 319th Field Artillery supported 
the infantry in combat operations.  The USASCRUR materials 
also indicate that during 1971, Battery A of the 2nd 
Battalion of the 319th Field Artillery provided fire support 
for the 101st Airborne Division and to infantry battalions.  
The USASCRUR materials document specifically that in 
September 1971, Battery A fired 6,188 rounds during 523 
missions and in October 1971, 7,397 rounds in 502 missions.  
The USASCRUR materials also document that one of the 
locations of the unit during 1971 was Camp Evans.  The 
USASCRUR information also refers to casualty reports 
indicating that in January 1970, a soldier, F.J., was killed 
and that in May 1971, a Warrant Officer, D.F.K., from the 
101st Airborne Division was wounded in action and 
hospitalized after a serious aircraft-related injury.

On the basis of the service department evidence, the Board 
finds that during both his first and second tours of duty in 
Vietnam, the veteran was "engaged in combat with the 
enemy."  His participation in combat situations may be 
inferred from the involvement of his unit.  See Suozzi v. 
Brown, 10 Vet. App. 307, 310-11 (1997) (radio log showing 
that the veteran's company had come under attack was 
sufficient to corroborate the in-service stressor alleged by 
the veteran, despite the fact that the radio log did not 
identify his participation).  Any reasonable doubt concerning 
this question has been resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Because the Board has inferred from the service department 
evidence, after resolving reasonable doubt in his favor, that 
the veteran engaged in combat with the enemy in Vietnam, the 
stressors that he alleges he experienced during the Vietnam 
war need not be corroborated by supporting evidence.  His lay 
testimony is sufficient verification that he experienced 
these stressors.  38 C.F.R. § 3.304(f).

The Board notes, however, that the materials received from 
USASCRUR appear to substantiate the veteran's allegations 
about these stressors.  The materials bear out, although not 
without variance therefrom, the veteran's account of the 
decapitation of a "Major" K. by a helicopter blade - - the 
casualty report referred to by USASCRUR is to the effect that 
a soldier of different rank was seriously wounded through 
such means - -and appear to bear out the veteran's 
contentions concerning the killing of F.J.  The soldiers 
identified in these materials have the same name was in the 
veteran's accounts.  It is shown in these materials that both 
casualties took place while the veteran was serving in 
Vietnam and that the former incident happened to a soldier 
from the 101st Airborne Division at a time when the veteran's 
unit was engaged in providing support to that Division.  The 
materials received from USASCRUR also document that one of 
the locations of the veteran's unit in 1971 was Camp Evans.  
This evidence, together with that showing that his unit was 
engaged in combat, providing fire support to the 101st 
Airborne Division and the infantry, during 1971 supports the 
account given by the veteran that at Camp Evans, he saw the 
remains of U.S. soldiers being returned in body bags.

The VA examination reports of October 1995 and December 2000 
each indicate that the examiner based the PTSD diagnosis on 
at least one of the Vietnam stressors that the Board 
considers verified.  The basis of the October 1995 diagnosis 
was the veteran's account of "events in the war zone," 
including serving in support of the combat infantry and 
experiencing the killing of fellow soldiers.  The basis of 
the December 2000 diagnosis was the veteran's accounts of 
witnessing the decapitation of "Major" K. by a helicopter 
blade and seeing the remains of U.S. soldiers as they were 
being returned to Camp Evans.  Each stressor was thus found 
sufficient to support the corresponding diagnosis of PTSD.  
The Board notes that the revised version of 38 C.F.R. 
§ 3.304(f) recognizes, in accordance with the principles set 
forth in the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), that a diagnosis of PTSD 
may be assigned to a particularly susceptible individual on 
the basis of exposure to a stressor that would not 
necessarily have the same effect on "almost anyone."  
Cohen, 10 Vet. App. at 139-42.

Because the record documents current medical diagnoses of 
PTSD that were founded on combat-related stressors in service 
alleged by the veteran and those alleged stressors are 
considered to be verified, the Board will grant the claim of 
entitlement to service connection for PTSD.



ORDER

The claim of entitlement to service connection for PTSD is 
granted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

